Judgment, Supreme Court, New York County (Jay Gold, J.), rendered August 11, 1993, convicting defendant, after a non-jury trial, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of l1/2 to 3 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the evidence was legally sufficient to support defendant’s conviction of criminal possession of stolen property in the fourth degree where testimony at trial showed that he attempted to make purchases at a department store with a stolen credit card (Penal Law § 165.45 [2]). It is immaterial whether the credit card either had expired or been cancelled or revoked when the defendant attempted to use it (People v Winfield, 145 AD2d 449, 450, lv denied 73 NY2d 1024). Concur—Rosenberger, J. P., Ellerin, Ross, Williams and Tom, JJ.